\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:17-cv-OO700~RSL Document 117 Filed 09/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

 

 

 

ALICE MIKELSEN, Surviving Spouse, and NO. 2:17-cv-OO700-RSL
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN M[KELSEN, [~ER.O.EQSE-D] STIPULATION AND
Deceased, - ORDER OF DISMISSAL OF
Plaintiffs, DEFENDANT ASBESTOS
v. CORPORATION LIlV[ITED
A[R & LIQUID SYSTEMS
CORPORATION, et al.,
Defendants
M~AM

The above-captioned plaintiffs and defendant Asbestos Corporation Lirnited stipulate

to the entry of the following Order of Dismissal without further Notice, with prejudice and

without costs to either party, reserving to plaintiffs all plaintiffs’ rights of aetion, claims, and

demands against any and all other parties.

DATED this 26th day of September, 2018.

SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen

Tholnas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286
Attorneys for Plaintiffs

STIPULATION AND ORDER OF
DISMISSAL OF DEFENDANT ASBESTOS
CORPORATION LIMITED - l
No. 2:17~cv-00700-RSL

GORDON REES SCULLY
MANSUKHANI, LLP

s/Mark B. Tuvim

Mark B. Tuvim, WSBA No. 31909

Kevin J. Craig, WSBA No. 29932
Attorney for Asbestos Corporation Limited

GORDON REES SCULLY

MANSUKHANI, LLP
701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5100
Facsimile: (206) 689-2822

 

\COO\]O\Ul-l>~wl\)'-*

[\)[\.)NN[\)[\)»-a>_l>-\h-A>-l)->-l»-)-l>-\
L!I-PLIJNF-‘C\OOO\]O\U\AWNF_‘O

 

1131108/390808 '

 

v.l

Case 2:17-cv-00700-RSL Document 117 Filed 09/26/18 Page 2 of 2

ORDER OF DISMISSAL
THIS MATTER having come on regularly for heating before this Court upon the

foregoing Stipulation, and the Court being fully advised in the premises

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
that plaintiffs’ claims against defendant Asbestos Corporation Limited, its predecessors,
successors, subsidiaries, parents, affiliated entities, directors and officers, are dismissed with
prejudice and without costs to either party, reserving to plaintiffs all plaintiffs’ right of action,

claims, and demands against any and all other parties.

DoNE IN oPEN COURT this lai day of_QQ€M_, 2018.

HONORABLE ROBERT S. LASNIK
United States District Court Judge

Presented by:

SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen
Thomas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286

Attorneys for Plaintiffs

GORDON REES SCULLY MANSUKHANI

s/Mark B. Tuvim

Mark B. Tuvim, WSBA No. 31909

Kevin J. Craig, WSBA No. 29932
Attorneys for Asbestos Corporation Limited

GORDON REES SCULLY

MANSUKHANI, LLP
[PRePosED‘] sTIPULATIoN AND oRDER oF 701 501 Avenue, suite 2100
DISMISSAL OF DEFENDANT ASBESTOS Seattle, WA 98104
CORPORATION LIMITED ' 2 Telephone: (206) 695-5100

NO. 2217-CV-00700-RSL Facsimile: (206) 689-2822

 

